The Supreme Court correctly denied the appellant’s motion as untimely, as the appellant failed to demonstrate “good cause” for making its motion after the 120-day deadline imposed by CPLR 3212 (a) had passed (see Brill v City of New York, 2 NY3d 648 [2004]; Coty v County of Clinton, 42 AD3d 612 [2007]). The record contains no proof that outstanding discovery prevented the appellant from making a timely motion for summary judgment (see Espejo v Hiro Real Estate Co., 19 AD3d 360 [2005]).
In light of our determination, we need not reach the appellant’s remaining contentions. Mastro, J.E, Florio, Miller and Dickerson, JJ., concur.